Citation Nr: 0725408	
Decision Date: 08/16/07    Archive Date: 08/22/07	

DOCKET NO.  00-06 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disability secondary to service-connected left knee 
disability. 

2.  Entitlement to service connection for a chronic left hip 
disability secondary to service-connected left knee 
disability. 

3.  Entitlement to a disability rating in excess of 
30 percent for postoperative residuals of a left knee injury. 

4.  Entitlement to a disability rating in excess of 
10 percent for arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his daughter


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1943 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in New 
York, New York.  The veteran subsequently moved, and the St. 
Petersburg, Florida, RO currently has jurisdiction of the 
claims file.  

The Board notes that a review of the record reveals that 
service connection is in effect for:  Post operative 
residuals of left knee injury, rated as 30 percent disabling 
under Diagnostic Code 5257 of VA's Schedule for Rating 
Disabilities (Rating Schedule), since February 1971; 
arthritis of the left knee due to trauma, rated as 10 percent 
disabling, under Diagnostic Code 5010 of the Rating Schedule 
since April 1999; and limitation of extension of the left 
knee, rated as 10 percent disabling under Diagnostic 
Code 5261 since April 2004.  A combined disability rating of 
40 percent has been in effect since April 5, 1999.  

In accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006), this case has been 
advanced on the Board's docket for good cause shown.  

The case is REMANDED to the RO by way of the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran should further action be required.  


REMAND

The Board notes that according to the Veterans Claims 
Assistance Act of 2000 (VCAA), VA is obligated to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability, the record indicates 
that a disability or signs or symptoms of disability might be 
associated with that disability, and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A (West 2002).  Further, the 
statutory duty to assist a claimant includes providing VA 
examinations when warranted, or the conduct of a thorough and 
contemporaneous medical examination, including the obtaining 
of a medical opinion, which takes into account the requisite 
medical history, so that the disability evaluation will be a 
fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

At the time of the personal hearing before the undersigned in 
June 2007, the veteran testified that he believed a 
Dr. Altner at the VA Medical Center in Northport, New York, 
told him his hip disorder was linked to his service-connected 
left knee disability (Transcript, page 8).  The medical 
evidence on file contains reports of treatment and evaluation 
of the veteran at the VA Medical Center in Northport, but 
does not reflect an opinion from anyone there as to the 
etiology of the veteran's hip disability.  Received at the RO 
in May 2007 was a statement from Dr. Altner dated in April 
1999.  It reflected that the veteran had fractured the neck 
of the left femur.  Objective findings at the time included 
leg length discrepancy and decreased rotation.  

With regard to the service-connected left knee disability 
itself, the record reveals the veteran underwent a total knee 
replacement in February 2007 at the VA Medical Center, Bay 
Pines, Florida.  Subsequent outpatient visits include one 
dated April 25, 2007.  At that time it was indicated the 
veteran was doing exercises and working with therapy.  The 
incision from the procedure looked good, except for a healing 
small ulcer about 3 millimeters or less.  Active range of 
motion from 10 to 105 degrees was displayed.  There was 
quadriceps atrophy.  The impression was status post left 
total knee replacement.  The veteran was to continue using a 
cane, increase his activity, and elevate the extremity.  He 
was to return in six months.  At the time of the hearing in 
June, the veteran testified that he could not move the knee 
"all the way back" and could not move it " all the way up."  
He stated that he needed his cane in order to get about.  He 
added that he could not climb stairs and on a scale from 1 to 
10, he described his pain level as about "8 1/4, 8 1/2."  
(Transcript, pages 11-13).  Reference was also made to 
painful scars over the knee (Transcript, page 15).  The 
veteran has not been accorded a rating examination since the 
time of the knee replacement in February 2007.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran should be provided 
the opportunity to submit any medical 
nexus statements that link his claimed 
disorders to service or service-connected 
disabilities.  

Any and all available records of the VA 
medical treatment dating from April 2007 
for the disabilities at issue should be 
obtained and associated with the claims 
folder.  

2.  The AMC/RO should arrange for an 
examination of the back, left hip, and 
left knee by an appropriate specialist.  
The purpose of this examination is to 
ascertain the etiology of any current 
back and left hip disabilities, and to 
assess the current nature and extent of 
impairment attributable to the service-
connected left knee disability.  The 
claims folder, including any documents 
obtained as a result of this REMAND, 
should be made available to the examiner 
for review before the examination.  The 
examination report should consider all 
findings necessary to evaluate the claim 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  

The examiner is asked to express an 
opinion concerning the etiology of any 
current back and left hip disabilities.  
He or she is asked to state whether it is 
at least as likely as not that either 
disorder is related to the service-
connected left knee disability or with 
the veteran's service in general.  The 
examiner should provide a complete 
rationale for the opinion, including 
commenting on whether any change in use 
or the favoring of the service-connected 
left knee disability resulted in 
disability of the back or the left hip.  

Additionally, the left knee should be 
examined for degrees of range of motion 
and limitation of function.  The examiner 
should be requested to determine whether 
the left knee exhibits weakened movement, 
excess fatigability, or incoordination, 
and, if feasible, these determinations 
should be expressed in terms of degree of 
additional range of motion lost due to 
any weakened movement, excess 
fatigability, or incoordination or 
favorable or unfavorable ankylosis.  The 
examiner should also be asked to express 
an opinion as to the degree to which any 
pain significantly limits functional 
ability during flareups or on use.  A 
description of any left knee scars 
present should also be provided, to 
include a notation as to their size and 
whether they are superficial, unstable, 
or painful or not.  The examiner must 
provide a comprehensive report including 
the rationale for any opinion reached.  
If any additional testing, to include X-
ray studies, is required to evaluate the 
claimed disability, such testing or 
examination should be done before 
completion of the examination report.  

3.  Then, VA should review and 
readjudicate the claims on appeal, to 
include the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055, as 
applicable.  If the benefits sought are 
not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  This must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and the 
applicable laws and regulations 
considered pertinent to the issues on 
appeal.  An appropriate period of time 
should be allowed for response.  

The Board intimates no opinion as to any final outcome 
warranted.  The veteran is advised that the examination being 
requested would be most helpful in evaluating his claims, and 
any failure to report for any current examination without 
good cause will result of a denial of the claims.  
38 C.F.R. § 3.655 (2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



